PETERS, District Judge.
I have determined this question upon deliberation; and my decree may be seen in the clerk’s office. I am obliged to decide this, and many points arising here, on what I conceive to be the principles of the maritime laws. I find in many cases few, and in some, no decisions in the books to guide me. I have seen no reason to alter my opinion. I perceive in a late English publication, that the writer (Abb. Shipp. 356 et seq.) is doubtful on this question. He says, “There is no general decision on this subject, in our law books.” He alleges, “that it is not clear whether the payment thus directed. is to be understood of a sum proportionate to the time of his service, or of the whole sum earned, if he had lived to the end of the voyage.” He cites much at large, the case of Cutter v. Powell, 6 Term R. 320, on which I have heretofore remarked. It appears to my mind, and if my opinión is erroneous, it is in a train to be corrected, that the maritime laws have not left it doubtful, but to me clear, that the wages must be paid for the whole voyage. He (Abbott) agrees, and cites authorities to prove, that, by the maritime laws, wages for the entire voyage, are due, though inability to do service has occurred by any casualty in actual duty, or by natural sickness. I have before made my observations on the analogy between those cases, and that now before me. The relative bearing of a point on the whole system, is necessary to a correct conclusion; and in this case, perhaps, more so, than a partial view of it under its own circumstances. My habit is always to decide according to my best judgment. I never prolong litigation, when my own mind is satisfied, because differences of opinion arise on questions brought before this court. Decision here, forwards final determination, if the, discontented party chooses to appeal. There has been an appeal, in another ease, long depending in the superior court. My practice is, when an appeal is depending (if bona fide intended to procure a decision, and not for delay) to order payment in posterior and similar cases, so far as the point is not questioned, and direct the litigated portion to be paid into court, liable to further order. Let the administrator in this case receive to the time of the seaman’s death; and let the residue be paid into court, or stipulation be entered into therefor. If no steps are taken, in a reasonable time, to obtain the decision of the circuit court, I shall think myself warranted to effectuate my own judgment.